DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 3-7-22 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
the statement as to a lack of new matter under 37 CFR 1.125(b) is missing
The disclosure is objected to because of the following informalities:
On page 3 line 23, the phrase “rear of the housing 101” should be replaced with “rear 101 of the housing 100”.
It is noted that the amendments to the specification did remedy the issues but was not entered.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 9, the phrase “first and second arms having respective first and second longitudinal arm extensions” is unclear.  What structure defines the extension portion of the arms?  As written, the arms are disclosed as having an extension structure further defining the arms which does not appear to be true.  It is believed that the extensions are not supposed to be additional structure of the arms but shape definition of the arms.  The phrase right before the phrase in question “first and second arms fixed to the housing” should be replaced with “first and second longitudinally extending arms fixed to the housing” with the phrase in question being deleted.  
With regards to claim 10, the phrase “each of the first and second arms has a portion which is aligned with the longitudinal member” is unclear.  It is unclear what is meant by “is aligned”.  There can be a straight line drawn between any two points to define an alignment.  Therefore, all portions of the arms are aligned with the extension member because there can be a straight line drawn from any spot on the arms to the extension member to define alignment.  The alignment must be structurally defined so it is clear what can and cannot define the claimed alignment.
With regards to claim 13, the phrase “at one end of the housing” is unclear.  Claim 9 discloses the rigid portion is located at the second end.  It is unclear how the impact protection member can be at more than one end at the same time.  The housing should disclose first and second sides connecting the first and second ends with the member being on one of the sides.
With regards to claim 14, the phrase “impact protecting member comprises a support platform” is unclear.  It is unclear what structure of the protecting member defines the support platform.  The impact protecting member does not comprise any support platform structure as supported by the specification.  On page 4 lines 5-6, the specification discloses the substantially straight and rigid portion 401 of the impact protecting member 400 may act as a stable base or platform”.  This phrase discloses only the rigid portion acts as a platform.  There is not an actual platform structure as currently written.  
With regards to claim 16, the phrase “rigid portion protects the energy storage means from an impact” is indefinite.  This limitation is indefinite because it is unclear how the storage means is protected from every type of impact.  The rigid portion does not have the ability to protect from all type of impacts.  The rigid portion is only able to protect from a specific impact that would engage the rigid portion before it engages the storage means.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-14, and 16 are rejected (claim 14 as best understood) under 35 U.S.C. 102(a)(1) as being anticipated by Tinius (D720,582) [with evidence reference Nojiri et al. (2015/0366133)].  Please see all of the Figures below for Examiner added reference labels.
With regards to claim 9, Tinius discloses the same invention including a cutting tool (title) having a housing (1) having first (2) and second ends (3), a cutting element (4), a longitudinal extension member coupled to and extending from the housing to the cutting element (5), the first end (2) located closer to the cutting element (4) than the second end (3), a rigid member capable of impact protection (6) having a rigid portion (7) located at the second end (3), the rigid portion extending transverse to the longitudinal extension member (Fig. 1, 7, 5), the rigid portion including first (8) and second arms (9) fixed to the housing (Fig. 3), the arms having respective first and second longitudinal extension (8, 9), the longitudinal extensions of the arms extend at an acute angle to the longitudinal extension of the cutting tool (10, 11), and the rigid portion being spaced from the housing such that the rigid portion is capable of protecting the housing from an impact that engages the rigid portion before engaging the housing (7 is capable of protecting 1 against an impact).

    PNG
    media_image1.png
    220
    888
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    375
    353
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    471
    934
    media_image3.png
    Greyscale

With regards to claims 10-14, and 16, Tinius discloses each of the arms has a first portion which is aligned with the longitudinal extension (12 because there is a straight line that can be drawn from this portion to the extension member to define alignment) and a second portion which extends at the acute angle (13), the first rigid portion is substantially straight (7), the rigid portion and the arms form a substantially rectangular impact protecting member (Fig. 3), the impact protecting member is arranged at one end of the housing (6, 3), the impact member has a stable platform for the cutting tool when the tool is arranged with the longitudinal extension member in a vertical orientation (6 and 7 are capable of acting as a platform capable of balancing a surface shaped to accommodate such balancing), the housing is adapted to receive the energy storage means (title, 14) and the rigid portion is capable of protecting the energy storage means from an impact (7, 14).
[Nojiri et al. provide evidence that extended cutters incorporate an energy storage means (41, Fig. 1) that corresponds with 14 in the marked-up Figure below.] 

    PNG
    media_image4.png
    321
    748
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tinius (D720,582) in view of Tiedemann (D250,450).  Please see Figure below for Examiner added reference labels.
To the degree one could argue Tinius fails to disclose the shape the rigid portion and arms form is a substantially rectangular.
Tiedemann teaches it is known in the art of extended cutters (Fig. 1) to incorporate a rigid portion (rp) and arms (a1, a2) defining a substantially rectangular shaped member (R).  

    PNG
    media_image5.png
    250
    323
    media_image5.png
    Greyscale

It would be well within one’s technical skill to have made the rigid portion and arms define any reasonable shape including substantially rectangular.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to have provided with the shape, as taught by Tiedemann, because all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 May 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724